Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED CORRESPONDENCE

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/22 has been entered. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wayne H. Bradley on 4/26/22.

1. (Currently Amended) A computer-implemented method of operating an online system, the method comprising: 

forming a collection of information, stored in a database, identifying a plurality of product items submitted for rental by a plurality of lenders, the collection of information comprising a photograph of each of the plurality of product items and a geographic location of each lender in possession of each of the plurality of product items; 
receiving, from a mobile device, a request to rent a particular product item and a geographical location of a borrower; 
searching, by a processor, the database to identify one or more product items matching the particular product item within a distance threshold of the borrower, wherein the distance threshold is predetermined by the borrower, wherein if the particular product item is not found within the distance threshold predetermined by the borrower, the computer processing device is configured to increase the distance threshold until the particular product item is found or the distance threshold exceeds a maximum distance threshold; 
receiving, from the mobile device, a request to communicate with one or more lenders of the particular product item; 
determining, via a rental propensity model, a number of lenders to contact to evoke at least a certain minimum number of responses to a notification of a rental request, wherein the number of lenders is based on a min depth and a max depth, and wherein the min depth and the max depth are generated according to a ranking of users to respond to a previous notification; 
sending, via a communication interface, a message to each of the number of lenders of the particular product item, the message comprising a notification of the request by the borrower to rent the particular product item; and 
receiving an acceptance of the request to rent the particular product item from a lender of the number of lenders of the particular product item.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant's invention as the noted features amount to more than a predictable use of elements in the prior art. The allowable features include “determining, via a rental propensity model, a number of lenders to contact to evoke at least a certain minimum number of responses to a notification of a rental request, wherein the number of lenders is based on a min depth and a max depth, and wherein the min depth and the max depth are generated according to a ranking of users to respond to a previous notification.”
A remarkable art, 2005/0209908, Weber, discussing obtaining a minimum response rate as part of a groups desired characteristics for communication targeting.  However, Weber’s disclosure does not appear to be relatively pertinent to the problem faced by the inventor and there does not appear to be good reasons for combining Weber with respect to the other references.  Therefore, while Weber somewhat discusses a number of lenders to contact to evoke at least a certain minimum number of responses [remainder of limitation omitted], it does not appear to be properly combinable with the other cited references.
Another remarkable art, US 2008/0208616, Young, discloses a “prioritization list” to minimize the amount of call/contacts to potential suppliers.  However, this does not disclose the number of lenders as recited in applicant’s claims. 
Another remarkable art, How Many Contacts Does It Take Before Someone Buys Your Product?, Insider, discusses generally the factors that go into obtaining a sale of an item, but does not disclose the number of lenders as recited in applicant’s claims.  
In addition to the above, the Examiner emphasizes the interrelation of the above distinguishing elements with the remainder of each respective claim element, and further notes that it is the interrelation that truly distinguishes Applicant's invention from the evidence at hand. Moreover, none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.
It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING SHUI whose telephone number is (303)297-4247.  The examiner can normally be reached on 8:30-5 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ming Shui/
Primary Examiner, Art Unit 3684